[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING RE: MOTION FOR COMPLIANCE (PLEADING #139)
The plaintiff's objections to producing the items in the, third, fourth, and fifth requests for production are overruled. The documents sought appear to be relevant to the defendant's proving the eighteenth paragraph of the first count of the counterclaim and the thirty-first paragraph of the second count of the counterclaim. The production of the documents is likely to lead to the discovery of evidence admissible to prove the allegations in those paragraphs.
Thim, JUDGE